COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ELIZABETH MUNOZ,                               §             No. 08-19-00072-CR

                       Appellant,                §                Appeal from the

  v.                                             §              171st District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                        State.                   §             (TC# 20140D02421)

                                            §
                                          ORDER

       Pending before the Court is Appellant’s motion to supplement the reporter’s record with

the transcription hearing on suppression motions filed previously under case number 08-16-00023-

CR. The motion is GRANTED. The supplemental reporter’s records are due to be filed no later

than November 29, 2019. Appellant’s brief is due to be filed on December 8, 2019.

       IT IS SO ORDERED this 19th day of November, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.